DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 5/10/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the insert" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The term “insert” is not previously defined.  It appears that applicant intended to recite “the housing” in line 4 since it is the housing which is coupled to the fixture plate by the external threads and not the insert.

Claim Interpretation
Claims 1-10 refer to “precision” locators having various “precision locating surfaces”.  A review of the specification defines “precision location” and “precision locating” in paragraph [00026].  Specifically, it recites that “[t]hese terms refer to the ability to locate something accurately, in such a way that features that are to be made based upon that location can be depended upon to be in that location over and over again (repeatedly)”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Patent No. 6,296,431) in view of Wright (US 2004/0016324).
Claim 1:
	Miller teaches a precision threaded locator fastener bushing (11; 13, 15, 127) for use with a fixture plate (183), the precision threaded locator fastener bushing comprising: a housing (13, figures 1-5) comprising: external threads (67) for releasably and adjustably coupling the housing to the fixture plate (figures 1, 5, 16A and 16B); an external precision locating surface (19; upper annular wall 19 is sized for accurate and repeatable locating within hole 187 of fixture 183); an internal precision locating surface (37; inner wall 37 is sized for accurate and repeatable locating of precision locating stud 15 within the housing); a driver element (69) formed at one end of the housing (figures 5 and 15) by axial openings projecting into the surface of the housing (top surface, figure 15); and an axial bore (23) passing through the housing; a precision locating stud (15; figures 3, 4, 6-8) disposed within the axial bore (figures 3, 4, 16A and 16B); a biasing element (159) for biasing the precision locating stud against the internal precision locating surface (37); and an insert (127) installed at the other end of the housing (bottom of the housing, figures 3 and 4) to retain the precision locating stud and the biasing element within the axial bore of the housing (figures 3 and 4).
	Miller does not explicitly teach a ten-point driver element formed at one end of the housing by axial grooves projecting into the surface of the internal precision locating surface
	Wright teaches a fastener driving arrangement (para. [0003]) noting that known fasteners have primarily been designed symmetrically and have sockets, which are formed with axial grooves projecting into the surface of an internal locating surface, such as hex sockets and 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated a 10-point symmetrical fastener socket, as taught by Wright, in the form of axial grooves cut into the surface of the internal precision locating surface (37) of Miller since: (a) since substitution of parts which provide the same function, in this case that of driving the housing into the fixture plate, would be within the level of ordinary skill in the art; (b) the internal precision locating surface (37) of Miller is accessible to a driving tool when the precision locating stud is in its recessed position (figure 3); (c) Wright teaches that it is known in the art to use 10-point sockets among others (hex (fig. 1), 12-point (fig. 2), 15-point (fig. 5), 8-point (fig. 9), and 10-point (fig. 14)); and (d) applicant has not set forth in clear and positive recitation any criticality for the claimed 10-point configuration, as opposed to any other number of points, nor that it produces a new or unexpected result; thus, since it is neither taught, nor is it in any way apparent, what advantage the claimed 10-point configuration might provide, then the provision must be considered to be within the level of ordinary skill in the art.
Claim 2:
	Miller teaches that the precision locating stud (15) comprises: an external precision locating surface (93; 93 is sized for accurate and repeatable locating within hole 195 of element 185) formed on one end thereof; a quick-release retaining portion (95) formed in the other end thereof (figures 3 and 8), the quick- release retaining portion being configured to catch an 
Claim 4:
	Miller teaches that the housing (13) comprises an annular groove (71) for receiving a sealing member (73).  Miller teaches that the sealing member is used “to provide an ‘airtight’ seal in vacuum applications” (c. 6, l. 6-8).  The examiner notes that, while Miller desires to provide a housing suitable for vacuum applications, the existence of the unsealed axial bore (23) would not provide the “airtight” seal desired.  Accordingly, in order to achieve the application desired by Miller, an additional groove and seal would need to be incorporated on the surface (85) of the precision locating stud (15) for sliding and sealing engagement with interior wall (51) of the housing (13).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an annular groove for receiving a sealing member on the precision locating stud since it would be necessary to provide a seal on the precision locating stud in order to achieve the disclosed “airtight” configuration of Miller and the use of an annular groove and seal is disclosed by Miller as being a suitable configuration to create airtight seals.
Claim 7:
	Miller teaches that the precision locating stud is a dowel pin (end 83 when inserted into a smooth bore component would inherently function as a dowel pin, such as a spiral vent dowel pin).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 8:
	Miller teaches that the precision locating stud includes external threads (93 and 95).
Claim 9:
	Miller teaches that the precision locating stud is a plug (end 93 plugs hole 195 of element 185).
Claim 10:
	Miller teaches that the precision locating stud (15) comprises: a driving element (117a) formed in the end having the external precision locating surface (93) for rotating the precision locating stud relative to the housing (figures 16A and 16B).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Wright as applied to claims 1 and 2 above, and further in view of Bettencourt et al. (US Patent No. 8,152,954).
Claim 3:
	Miller teaches the quick- release retaining portion (95) is a two-or-less turn mechanism (note that the length of threaded engagement between 15 and 127 is preferably no more than two full threads; c. 4, l. 58-62) but does not explicitly teach that it is a quarter turn mechanism.
	Bettencourt teaches (figures 10 and 11) mounting a stud (90) within an axial bore (88) of a housing (80) wherein a quick-release retaining portion (95) formed on one end thereof is configured to catch an internal lip (85) in the housing to retain the stud within the housing 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the quarter turn quick-release of Bettencourt into the stud and insert of Miller since: (a) Miller teaches that it is desirable to have two or less threads of engagement to minimize the amount of turning required to release the stud from the engaged position (c. 4, l. 58-62); and (b) Bettencourt teaches a known quick release configuration that minimizes the amount of turning required to release an inserted stud from its housing.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Wright as applied to claim 1 above, and further in view of Nielsen (US Patent No. 2,092,653).
Claim 5:
	Miller teaches the housing above but does not explicitly teach that at least a portion of the housing is case hardened.
Nielsen teaches fasteners (10, 11; figure 5) for precisely locating machining tooling (c. 1, 1.1-13) wherein the fasteners are "preferably made of metal capable of long use, as for example, tool steel, or a lower grade of steel case hardened." (c. 3, l. 9-20).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the material selection of case hardened steel, as taught by Nielsen, into the fastener of Miller since Nielsen teaches that such a material In re Leshin, 125 USPQ416.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Wright as applied to claim 1 above, and further in view of Janusz (US Patent No. 5,755,542).
Claim 6:
	Miller teaches the housing above but does not explicitly teach that a hardness level of the external threads of the housing is different than a hardness level of the external precision locating surface.
Janusz teaches a locator bushing (20) for use in a receiving member (12), comprising: a driver portion (30) including a first locating surface (39) and a drive element (36), the drive element configured to receive a rotational force to rotate the driver portion clockwise and counterclockwise (figure 2); and a threaded portion (32, 34) integrally coupled with the driver portion (figure 3) and configured to releasably secure the driver portion to the receiving member (figure 1); wherein the first locating surface locates the driver portion relative to the receiving member, the driver portion and the threaded portion in coaxial alignment (figure 1), and wherein hardness levels of the driver portion and the threaded portion are varied (c. 5,1.1-26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726